Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 8, 11 – 14 and 17 - 28 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an apparatus, comprising: an array of memory cells; a plurality of logic blocks in complementary metal-oxide-semiconductor (CMOS) under the array; and a controller coupled to the array of memory cells, wherein the controller is configured to: control a first portion of the plurality of logic blocks to receive a first subset of a set of biometric identifiers from the array and to perform a first comparison operation thereon; and control a second portion of the logic blocks to receive a second subset of the set of biometric identifiers from the array and to perform a second comparison operation thereon; wherein the first and second subsets of the biometric identifiers are different biometric identifiers; and the first and second comparison operations are performed to determine a match of the first and second subsets respectively to a stored template, wherein the controller further comprises a processor configured to selectably store input of the first and second subsets of biometric identifiers in subsets of memory cells in the array, wherein the subsets of memory cells correspond to respective subsets of the set of biometric identifiers; wherein the controller is further configured to control: the first portion of the plurality of logic blocks to receive the first subset of the biometric identifiers moved from a corresponding first subset of memory cells via a first data bus; and Page 2 of 13COMPARISON OF BIOMETRIC IDENTIFIERS IN MEMORYApplication No. 16/533,423Amendment dated July 29, 2022Reply to Office Action dated May 10, 2022the second portion of the plurality of logic blocks to receive the second subset of the biometric identifiers moved from a corresponding second subset of memory cells via a second data bus, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 11 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an apparatus, comprising: a plurality of logic blocks of a memory device; and a controller coupled to the plurality of logic blocks, wherein the controller is configured to: control a first portion of the plurality of logic blocks as an artificial neural network (ANN) to perform a first ANN operation, wherein the first ANN operation is comparison of a first subset of a plurality of biometric identifiers to the stored template to find a match; control a second portion of the plurality of logic blocks as an ANN to perform a second ANN operation, wherein the second ANN operation is comparison of a second subset of the plurality of biometric identifiers to the stored template to find a match; and control the first portion and the second portion of the plurality of logic blocks to perform the first ANN operation and the second ANN operation concurrently, wherein the plurality of biometric identifiers is data derived from features in a plurality of images; wherein a first feature in a first image is sensed using a first modality and a second feature in a second image is sensed using a second modality that is different from the first modality; wherein the first subset is the first feature in the first image compared by the first ANN operation to a corresponding first feature in a first stored template to find a first match; wherein the second subset is the second feature in the second image compared by the second ANN operation to a corresponding second feature in a second stored template to find a second match; and Page 4 of 13COMPARISON OF BIOMETRIC IDENTIFIERS IN MEMORYApplication No. 16/533,423Amendment dated July 29, 2022Reply to Office Action dated May 10, 2022wherein a source of the image is identifiable when a multi-modal comparison indicates that an identity of the first match corresponds to an identity of the second match, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 21 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method, comprising: controlling a first set of logic blocks of an artificial neural network (ANN) to perform a first comparison operation on a first subset of a set of biometric identifiers by comparison to a stored template; controlling a second set of logic blocks of the ANN to perform a second comparison operation on a second subset of the set of biometric identifiers by comparison to the stored template; [[and]] performing the first comparison operation concurrently with the second comparison operation; wherein the first set of logic blocks and the second set of logic blocks of the ANN are part of a same memory device, wherein the set of biometric identifiers is data derived from features in a plurality of images; sensing a first feature in a first image using a first modality; sensing a second feature in a second image using a second modality that is different from the first modality; wherein the first subset is the first feature in the first image compared by the first comparison operation to a corresponding first feature in a first stored template to find a first match; wherein the second subset is the second feature in the second image compared by the second comparison operation to a corresponding second feature in a second stored template to find a second match; and Page 6 of 13COMPARISON OF BIOMETRIC IDENTIFIERS IN MEMORYApplication No. 16/533,423Amendment dated July 29, 2022Reply to Office Action dated May 10, 2022wherein a source of the image is identifiable when a multi-modal comparison indicates that an identity of the first match corresponds to an identity of the second match, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 27 and it dependent claims thereof are allowed because the clsest prior art either alone or in combination, fail to anticipate or render obvious, an apparatus, comprising: an array of memory cells; a plurality of logic blocks in complementary metal-oxide-semiconductor (CMOS) under the array; and a controller coupled to the array of memory cells, wherein the controller is configured to: control a first portion of the plurality of logic blocks to receive a first subset of a set of biometric identifiers from the array and to perform a first comparison operation thereon; and control a second portion of the logic blocks to receive a second subset of the set of biometric identifiers from the array and to perform a second comparison operation thereon; wherein the first and second subsets of the biometric identifiers are different biometric identifiers; and the first and second comparison operations are performed to determine a match of the first and second subsets respectively to a stored template; wherein the controller further comprises a processor configured to selectably:Page 8 of 13COMPARISON OF BIOMETRIC IDENTIFIERS IN MEMORY Application No. 16/533,423Amendment dated July 29, 2022Reply to Office Action dated May 10, 2022determine from a set of biometric identifiers a type of input to be identified; and determine from the type of input a plurality of subsets of the biometric identifiers to be compared for identification; the controller is further configured to control: movement of the first subset of the biometric identifiers to the first portion of the plurality of logic blocks based on the first portion being particularly configured to compare the first subset to the stored template; and movement of the second subset of the biometric identifiers to the second portion of the plurality of logic blocks based on the second portion being particularly configured to compare the second subset to the stored template, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 28 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an apparatus, comprising: a plurality of logic blocks of a memory device; and a controller coupled to the plurality of logic blocks, wherein the controller is configured to: control a first portion of the plurality of logic blocks as an artificial neural network (ANN) to perform a first ANN operation, wherein the first ANN operation is comparison of a first subset of a plurality of biometric identifiers to the stored template to find a match; control a second portion of the plurality of logic blocks as an ANN to perform a second ANN operation, wherein the second ANN operation is comparison of a second subset of the plurality of biometric identifiers to the stored template to find a match; and control the first portion and the second portion of the plurality of logic blocks to perform the first ANN operation and the second ANN operation concurrently; wherein the plurality of biometric identifiers is data derived from a plurality of features in an image; wherein the first subset is a first feature in the image compared by the first ANN operation to a corresponding first feature in the stored template to find a first match; Page 9 of 13COMPARISON OF BIOMETRIC IDENTIFIERS IN MEMORYApplication No. 16/533,423Amendment dated July 29, 2022Reply to Office Action dated May 10, 2022wherein the second subset is a second feature in the image compared by the second ANN operation to a corresponding second feature in the stored template to find a second match; wherein a source of the image is identifiable when an identity of the first match corresponds to an identity of the second match; and wherein the first and second features are different features in the image, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642